
	
		II
		110th CONGRESS
		1st Session
		S. 1298
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Kerry (for himself
			 and Mr. Reed) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Social Security Act to establish a Federal
		  Reinsurance Program for Catastrophic Health Care Costs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Healthy Businesses, Healthy
			 Workers Reinsurance Act of 2007.
		2.FindingsCongress finds the following:
			(1)The cost of
			 health insurance premiums for families has risen 87 percent since 2000, nearly
			 4 times the growth in overall inflation and workers earnings.
			(2)Health insurance
			 premium increases have resulted in a nearly 10 percentage point drop in the
			 number of firms choosing to offer coverage to their workers over that time
			 period.
			(3)Today, just 48
			 percent of firms with between 3 and 9 employees offer health insurance
			 benefits, down from 58 percent in 2001.
			(4)The decline in
			 employer-sponsored coverage has added to the growing problem of the uninsured.
			 An additional 4 million Americans have been added to the ranks of the uninsured
			 since 2001.
			(5)Health care costs
			 are highly concentrated. Twenty percent of the population that is
			 catastrophically or chronically ill accounts for 80 percent of the health care
			 spending, with just 1 percent driving a full 22 percent of health care
			 costs.
			3.Federal
			 Reinsurance Program for Catastrophic Health Care Costs
			(a)ProgramThe Social Security Act (42 U.S.C. 301 et
			 seq.) is amended by adding at the end the following new title:
				
					XXIIFederal
				Reinsurance Program for Catastrophic Health Care Costs
						2201.Office of
				Federal Reinsurance
							(a)In
				generalThere is established
				within the Department of Health and Human Services an office to be known as the
				Office of Federal Reinsurance.
							(b)DutyThe
				Office of Federal Reinsurance shall establish and administer the Federal
				Reinsurance Program for Catastrophic Health Care Costs in accordance with the
				provisions of this title.
							2202.Program
							(a)Establishment
								(1)In
				generalThe Office shall establish and administer a Federal
				Reinsurance Program for Catastrophic Health Care Costs under which reinsurance
				payments are provided to eligible health plans that experience catastrophic
				health care costs during a year with respect to an individual covered under the
				plan. For purposes of this title, the term individual covered under the
				plan includes employees, retirees, spouses, and dependants.
								(2)Program to
				begin in 2009The Office shall establish the Program in a manner
				so that reinsurance payments are made with respect to catastrophic health care
				costs occurring on or after January 1, 2009.
								(3)Eligible health
				plan
									(A)In
				generalIn this title, the term eligible health
				plan means any of the following:
										(i)A
				group health plan that meets the requirements described in subparagraph
				(B).
										(ii)A governmental
				plan (as defined in section 3(32) of the Employee Retirement Income Security
				Act of 1974) that meets the requirements described in subparagraph (B).
										(iii)A multiemployer
				plan (as defined in section 3(37) of the Employee Retirement Income Security
				Act of 1974) that meets the requirements described in subparagraph (B).
										(iv)A plan that
				offers coverage through health purchasing cooperatives in conjunction with a
				State health program that makes available health insurance coverage to the
				small group market and the individual market on the same terms and that meets
				the requirements described in subparagraph (B).
										(B)RequirementsThe
				requirements described in this subparagraph are that—
										(i)the plan
				involved—
											(I)provides
				eligibility for health insurance coverage (after any waiting period (as defined
				in section 9801(b)(4))) to all full-time employees of the employer maintaining
				or contributing to the plan;
											(II)ensures that if
				there is a deductible under the plan, such deductible does not exceed $1,000
				for an individual and $2,000 for a family;
											(III)ensures that
				the plan offers preventative benefits; and
											(IV)ensures that the
				plan employs effective high-cost case management tools (in accordance with the
				definition of disease management by the Disease Management Association of
				America) in order to reduce costs over time; and
											(ii)the employer
				maintaining or contributing to the plan involved pays at least 50 percent of
				the costs of health insurance coverage for each employee covered under the plan
				(regardless of whether the employee is a full-time or part-time
				employee).
										(C)Cost-of-living
				adjustment
										(i)In
				generalIn the case of any calendar year after 2009. each dollar
				amount in subparagraph (B)(ii) shall be increased by an amount equal to—
											(I)such dollar
				amount, multiplied by
											(II)the
				cost-of-living adjustment determined under section 1(f)(3) of the Internal
				Revenue Code of 1986 for such calendar year determined by substituting
				calendar year 2008 for calendar year 1992 in
				subparagraph (B) thereof.
											(ii)Date for
				determinationFor purposes of clause (i), section 1(f)(4) of such
				Code shall be applied by substituting March 31 for August
				31, and the Secretary of the Treasury shall publish the adjusted
				amounts under subparagraph (B)(ii) for the calendar year not later than June 1
				of the preceding calendar year.
										(iii)RoundingIf
				any increase under clause (i) is not a multiple of $50, such increase shall be
				rounded to the nearest multiple of $50.
										(D)EmployerFor
				purposes of this title, the term employer includes the Federal
				government and any other governmental entity (within the meaning of section
				5000(d) of Internal Revenue Code of 1986).
									(b)Enrollment
								(1)ProceduresThe
				Office shall establish procedures for the enrollment of eligible health plans
				in the Program.
								(2)Application and
				annual recertification
									(A)In
				generalThe procedures established under paragraph (1) shall
				include a process for an eligible health plan—
										(i)to submit an
				application to the Office for enrollment in the Program; and
										(ii)to be annually
				recertified for enrollment in the Program.
										(B)RequirementThe
				application and recertification process under subparagraph (A) shall require
				that an eligible health plan submit to the Office—
										(i)a
				detailed description of the projected and actual reduction in total costs under
				the plan that are a result of the Program, including both individual and
				employer portions; and
										(ii)such other
				information determined appropriate by the Office.
										(3)Approval
									(A)In
				generalThe procedures established under paragraph (1) shall
				provide for the approval or disapproval of applications and requests for
				recertification submitted by eligible health plans under paragraph (2).
									(B)Specific
				requirementThe Office shall not approve an application or a
				request for recertification unless the Office finds that the eligible health
				plan is reducing total costs under the plan, based on the information submitted
				under paragraph (2)(B) and audits conducted under paragraph (4).
									(4)AuditsThe
				Office shall conduct audits of claims data of eligible health plans in order to
				ensure that the eligible health plan is in compliance with the requirements
				under the Program, including the requirement under paragraph (3)(B). An
				eligible health plan shall not be eligible for reinsurance payments unless it
				provides the Office with access to such data.
								(c)Cost-sharing in
				costs of Program
								(1)In
				generalAn eligible health plan that participates in the Program
				shall pay the fee established by the Office under paragraph (2).
								(2)AuthorizationThe
				Office is authorized to charge a fee to each eligible health plan that
				participates in the Program. Any amounts collected shall be deposited into the
				Trust Fund.
								(3)RequirementsIn
				establishing the fee under paragraph (2)—
									(A)the Office shall
				consult with interested parties; and
									(B)shall ensure that
				the amount of such fee is not excessive so as to unduly discourage eligible
				health plans from enrolling in the Program.
									(d)Appeals
				processThe Office shall establish an appeals process under the
				Program.
							(e)Procedures to
				protect against fraud, waste, and abuseThe Office shall
				establish procedures to protect against fraud, waste, and abuse under the
				Program.
							2203.Reinsurance
				payments
							(a)Amount
								(1)In
				generalThe amount of a reinsurance payment under the Program to
				an eligible health plan that experiences catastrophic health care costs in a
				year with respect to an individual covered under the plan shall be an amount
				equal to 75 percent of such costs.
								(2)Catastrophic
				health care costs
									(A)In
				generalIn this title, the term catastrophic health care
				costs means, with respect to a year, costs for medical care (as defined
				in section 9832(d)(3) of the Internal Revenue Code of 1986) provided under an
				eligible health plan to an individual covered under the plan, but only with
				respect to such costs which exceed $50,000.
									(B)Negotiated
				pricesIn determining the amount of catastrophic health care
				costs under the Program, the eligible health care plan shall take into account
				any negotiated price concessions, such as discounts, direct or indirect
				subsidies, rebates, and direct or indirect remunerations, obtained by the
				plan.
									(C)Inflation
				adjustment
										(i)In generalIn the case of a calendar year after 2009,
				the $50,000 amount in subparagraph (A) shall be increased by an amount equal
				to—
											(I)such dollar
				amount; multiplied by
											(II)the percentage
				(if any) by which the average of the medical care component of the Consumer
				Price Index for all urban consumers (United States city average) for the
				12-month period ending with August of the preceding calendar year exceeds such
				average for the 12-month period ending with August 2008.
											(ii)RoundingIf
				any dollar amount after being increased under clause (i) is not a multiple of
				$1,000, such dollar amount shall be rounded to the nearest multiple of
				$1,000.
										(b)Requests for
				paymentTo be eligible for a reinsurance payment with respect to
				an individual for a year, an eligible health plan shall submit to the Office,
				at a time and in a manner determined appropriate by the Office, a request for
				payment that contains—
								(1)a
				certification—
									(A)that the plan
				paid or incurred catastrophic health care costs during the year with respect to
				the individual; and
									(B)of the amount of
				such costs; and
									(2)such other
				information determined appropriate by the Office.
								(c)Payments from
				Trust Fund
								(1)In
				generalPayments to eligible health plans under the Program shall
				be made from the Trust Fund.
								(2)Tax
				treatmentFor purposes of the Internal Revenue Code of
				1986—
									(A)payments from the
				Trust Fund to the eligible health plan shall not be included in gross income;
				and
									(B)no deduction
				shall be allowed to the eligible health plan with respect to the payment of any
				catastrophic health care costs for the portion of such costs which was
				reimbursed from the Trust Fund.
									2204.Federal
				Reinsurance for Catastrophic Health Care Costs Trust Fund
							(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the Federal Reinsurance for
				Catastrophic Health Care Costs Trust Fund, consisting of such amounts
				as may be appropriated or credited to the Trust Fund (including any fees
				deposited under section 2202(c)).
							(b)Mandatory
				appropriationsThere are appropriated to the Trust Fund such sums
				as may be necessary in order to make the reinsurance payments required under
				section 2203.
							(c)Rules regarding
				transfers to and management of Trust FundFor purposes of this
				section, rules similar to the rules of sections 9601 and 9602 of the Internal
				Revenue Code of 1986 shall apply.
							(d)Distribution of
				amounts in Trust FundAmounts
				in the Trust Fund shall be available for making payments under section
				2203.
							2205.Reports
							(a)Secretary
								(1)In
				generalNot later than March 1, 2011, and biennially thereafter,
				the Secretary shall submit to Congress a report on the Program.
								(2)Requirements
									(A)In
				generalEach report submitted under paragraph (1) shall
				contain—
										(i)a detailed
				description of the Program, including a detailed description of the impact the
				Program has had on reducing premiums for health insurance coverage and
				increasing the number of individuals with health insurance coverage; and
										(ii)any other
				information or recommendations determined appropriate by the Secretary.
										(B)Individual
				marketThe first report submitted under paragraph (1) shall also
				contain recommendations regarding expanding the Program to the individual
				market.
									(C)ConsultationThe
				Secretary shall consult with the National Association of Insurance
				Commissioners in preparing each report under paragraph (1).
									(b)GAO
								(1)In
				generalNot later than March 1, 2011, and biennially thereafter,
				the Comptroller General of the United States shall submit to Congress and the
				Secretary a report on the Program.
								(2)Requirements
									(A)In
				generalEach report submitted under paragraph (1) shall
				contain—
										(i)a detailed
				description of the Program, including a detailed description of the impact the
				Program has had on reducing premiums for health insurance coverage and
				increasing the number of individuals with health insurance coverage; and
										(ii)any other
				information or recommendations determined appropriate by the Comptroller
				General.
										(B)Individual
				marketThe first report submitted under paragraph (1) shall also
				contain recommendations regarding expanding the Program to the individual
				market.
									2206.DefinitionsIn this title:
							(1)Group health
				planThe term group health plan has the meaning
				given such term by section 5000(b)(1) of the Internal Revenue Code of
				1986.
							(2)Individual
				market; small group marketThe terms individual
				market and small group market have the meanings given
				such terms by section 2791 of the Public Health Service Act.
							(3)OfficeThe
				term Office means the Office of Federal Reinsurance established
				under section 2201.
							(4)ProgramThe
				term Program means the Federal Reinsurance Program for
				Catastrophic Health Care Costs under this title.
							(5)Trust
				FundThe term Trust Fund means the Federal
				Reinsurance for Catastrophic Health Care Costs Trust Fund established under
				section
				2204.
							.
			(b)Funding
			 start-Up administrative costs for Program
				(1)In
			 generalThere are appropriated to the Secretary of Health and
			 Human Services $200,000,000 to carry out the provisions of, and amendments made
			 by, this Act.
				(2)AvailabilityAmounts
			 appropriated under paragraph (1) shall remain available until September 30,
			 2009.
				
